DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an anterior side and an opposing posterior side”, in claims 1, 10 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19: in line 13, insert “;” before the “and”; and in line 17, insert “;” at the end of the paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1, 10 and 19, the recitation of “an anterior side and an opposing posterior side”, seems to have no support in the original disclosure. Applicant may provide support for such limitation from the original disclosure or ament the claims to be consistent with the original disclosure in order to overcome this rejection.
For the sake of examination, the preceding limitation is interpreted as referring to “an anterior side and an opposite posterior side”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 1/I.29, the recitation of “providing a second cervical implant formed of a first material” makes the claim unclear and vague, as for not specifying the correlation between the first material in line 29 and that in line 3, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as providing a second cervical implant formed of a second material”. 
In claim 1/II.44-45 and claim 10/II.39-40, the recitation of “inserting the second cervical implant between the superior and the inferior cervical vertebral bodies at a second level adjacent the first level of the cervical region” makes the claim unclear and vague, as for not specifying if the same superior and inferior cervical vertebral bodies define the first and second adjacent levels or each level is defined by different superior and inferior cervical vertebral bodies with the understanding that one of the cervical vertebral bodies can be shared since the levels are adjacent levels, meaning that the first level is defined by first superior and inferior vertebral bodies, and the second adjacent level is defined by second superior and inferior vertebral bodies, with the second superior vertebral body being the first inferior vertebral body, clarification is requested.
For the sake of examination, the superior and inferior vertebral bodies of each level are interpreted to be different.
Claim 8 recites the limitation "the step of inserting bone growth material …" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, claim 8 is interpreted as referring to “inserting bone growth material …".
Claim 17 recites the limitation "the step of inserting bone growth material …" in lines 3 – 4.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, claim 17 is interpreted as referring to “inserting bone growth material …".
Claim 19 recites the limitation "the one upwardly projecting aperture …" in lines 10 and 29.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to “an upwardly projecting aperture …".
In claim 19/I. 39, the recitation of “to attach the cervical implant” makes the claim unclear and vague, as for not specifying if such recitation refers to the first or the second cervical implants, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as referring to the second cervical implant.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh et al. (US Pub. 2008/0249569 A1) supported / evidenced by Michelson (US 2002/0099376 A1) and in view of Messerli et al. (WO 2007/098288) / (US Pub. 2010/0305704 A1).

    PNG
    media_image1.png
    395
    785
    media_image1.png
    Greyscale

Claims 1 and 9, Waugh discloses a method of stabilizing a spine at two adjacent levels in its cervical region [abstract, para.26, Figs. 1 – 2 and 12-14 and Figure 12 to Waugh, above], the method comprising: 
providing a first cervical implant [100 or 400, Figs.3 – 4, 7 and 12-14, para.26, one of the devices to be applied to a region of the vertebral column] formed of a first material [para.61] and comprising an upper surface [i.e. 408] having a contact area configured for engaging a superior cervical vertebral body [defined by a surface contact portion of 408], a lower surface [i.e. 410] having a contact area configured for engaging an inferior cervical vertebral body [defined by a surface contact portion of 410], 
an opening formed through the first material to define an interior portion [118] for receiving bone growth material [para.62], and 

the cervical implant further comprising one upwardly projecting aperture [middle aperture 420] centrally located on and extending through said anterior side [414, Figs. 12 – 13] and said upper surface [i.e. 408] and projects upwardly towards the superior cervical vertebral body [extending in a first direction, with the understanding that the middle aperture can be considered as upwardly projected when looked at from right – left direction, or downwardly projected when looked at from left – right direction] and two downwardly projecting apertures [far apertures 420] that extend through said anterior side [414] and said lower surface [i.e. 410] and projects downwardly towards the inferior cervical vertebral body [extending in a second opposite direction to the first direction, with the understanding that the far apertures can be considered as downwardly projected when looked at from right – left direction, or upwardly projected when looked at from left – right direction] for receiving fastening devices [para.50], 
each of said apertures being formed through the first material [being formed through implant 400] and having proximal and distal openings [defined by openings through the anterior side and the upper /lower surfaces or the superior/inferior portions] and a channel extending therebetween [defined by the aperture portion extending between the openings of the aperture], the proximal openings of said apertures lying within angled planes relative to said outer perimeter surface [Figs.3 – 4, 7 and 12-14], 

inserting the first cervical implant between the superior and the inferior cervical vertebral bodies at a first level of the cervical region [Fig.2]; 
passing fastening devices through the two downwardly projecting apertures of the first cervical implant [para.50]; 
passing a fastening device through the one upwardly projecting aperture of the first cervical implant along its longitudinal axis [para.50]; 
securing the first cervical implant to the superior and the inferior cervical vertebral bodies of the first level by further passing the fastening devices into the- 11 -U.S. Patent Application Atty. Docket No.: CSP 1006-DIV2cervical vertebral bodies to attach the cervical implant to the cervical vertebral bodies [paras.49-50]; 
providing a second cervical implant [100 or 400, Figs.3 – 4, 7 and 12-14, para.26, another one of the devices to be applied to another region of the vertebral column] formed of a first material [para.61] and comprising an upper surface [i.e. 408] having a contact area configured for engaging a superior cervical vertebral body [defined by a surface contact portion of 408], a lower surface [i.e. 410] having a contact area configured for engaging an inferior cervical vertebral body [defined by a surface contact portion of 410], 
an opening formed through the first material to define an interior portion [118] for receiving bone growth material [para.62], and 
an outer perimeter surface extending in between said upper and lower surfaces [defined by the surfaces, i.e. 112a-b, 412a-b, 114, 402 and 116, 414, extending between the upper and 
the cervical implant further comprising one upwardly projecting aperture [middle aperture 420 extending in a first direction, with the understanding that the middle aperture can be considered as upwardly projected when looked at from right – left direction, or downwardly projected when looked at from left – right direction] centrally located on and extending through aid anterior side [414, Figs. 12 – 13] and said upper surface [i.e. 408] and two downwardly projecting apertures [far apertures 420] that extend through said anterior side [414] and said lower surface [i.e. 410] for receiving fastening devices [para.50], 
each of said apertures being formed through the first material [being formed through implant 400] and having proximal and distal openings [defined by openings through the anterior side and the upper /lower surfaces or the superior/inferior portions and/or interior portion by 118] and a channel extending therebetween [defined by the aperture portion extending between the openings of the aperture], the proximal openings of said apertures lying within angled planes relative to said outer perimeter surface [Figs.3 – 4, 7 and 12-14], 
each of said apertures further comprising a longitudinal axis [defined by an imaginary axis along which each of the apertures extends therealong] converging to a midline of the cervical implant [Figure 12, above]; 
inserting the second cervical implant between the superior and the inferior cervical vertebral bodies at a second level adjacent the first level of the cervical region [Fig.2, para.26 another region]; 
passing fastening devices through the two downwardly projecting apertures of the second cervical implant [para.50]; 

securing the second cervical implant to the superior and the inferior cervical vertebral bodies of the second level by further passing the fastening devices into the cervical vertebral bodies to attach the cervical implant to the cervical vertebral bodies [paras.49-50].
Waugh discloses a configuration for the implant to have a middle aperture [420] projecting in a first direction for allowing passage of a fastening device therethrough for engaging an inferior cervical vertebral body, and two far corner apertures [420] projecting in a second opposite direction for allowing passage of fastening devices therethrough for engaging a superior cervical vertebral body; Waugh further discloses that the apertures can have other configurations [paras.52 & 64], and that the implants of the invention to be applied to all regions of the vertebral column [para.50].
Waugh does not explicitly disclose wherein the middle aperture projects through the implant for allowing the fastening device to extend therethrough and engage a superior vertebral body, and the two far apertures project through the implant for allowing the fastening devices to extend therethrough and engage an inferior vertebral body, and the first and second cervical implants to be inserted between vertebral bodies at adjacent levels and the fastening devices of the first and second cervical implants do not interfere with one another after being secured to the cervical vertebral bodies.  
Messerli teaches an analogous method for repairing a spine [abstract] comprising an implant [40, Figs.3-4] comprising a middle aperture [middle 46] projecting upwardly to allow passage of a fastening device [48] therethrough to engage a superior cervical vertebral body, and far apertures projecting downwardly [far 46] to allow passage of fastening devices [48] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the cervical implant of Waugh, having a reversed configuration of apertures in view of the cervical implant of Messerli, such that the middle aperture to project upwardly to guide a fastening device therethrough and into the superior vertebral body and the far apertures to project downward to guide fastening devices therethrough and into the inferior vertebral body and to insert and secure two implants between vertebral bodies at adjacent levels. One would have been motivated to do so in order to provide the implant of Waugh with alternative apertures pattern that facilitates securing the implant to adjacent vertebral bodies, and allow for implantation of intervertebral implants between and fusion of adjacent vertebral bodies at adjacent levels of the vertebral column without the need for additional supplemental fixation means and without the screws interfering with one another, and allow for a reduced surgery time with minimal surgical trauma, and allow for sufficient multi-level spinal stabilization [Messerli, paras.3-4]; and since it has been held that a mere reversal of the essential working parts of an implant involves only routine skill in the art.  In re Einstein, 8 USPQ 167; and since applicant has not disclosed that such upward or downward configuration of the apertures solve any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing a cervical implant with a preferred apertures pattern that allows fastening devices (screws) from different implants at different spinal levels to pass 
Claims 2 – 3, the combination of Waugh and Messerli discloses the limitations of claim 1, as above, and further, Waugh discloses wherein each of said apertures further comprising a longitudinal axis [defined by an imaginary axis along which each of the apertures extends therealong] converging to a midline of the cervical implant [Figure 12, above] at a point outside of the posterior side of said outer perimeter surface [wherein each of the far apertures 420 extends through exterior and interior corners of the implant, while the middle aperture extends along the midline, para.30], and wherein the distal opening of said upwardly projecting aperture and said interior portion intersect [wherein the middle opening 420 at least partially opens towards the interior portion by 118].
The combination of Waugh and Messerli does not explicitly disclose wherein the longitudinal axes of the two downwardly projecting apertures of each of the first and second cervical implants are angled between about 5 degrees and about 10 degrees, or about 6 degrees and about 8 degrees from the midline to converge at a point outside of the posterior side of said outer perimeter surface.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to construct the far apertures [420] of the implants of the combination of Waugh and Messerli to have angles from the midline ranging from about 5 – 10 or 6 – 8 degrees, in order to provide the implants with apertures having a pattern that facilitates the passage of fastening devices therethrough and along their axes for securing the implant in place between adjacent superior and inferior vertebral bodies [Waugh, abstract, para.2], while providing the implants of the combination of Waugh and Messerli with a configuration that allows fastening devices 
Claims 4 – 8, the combination of Waugh and Messerli discloses the limitations of claim 1, as above, and further, Waugh discloses (claim 4) wherein, in each of the first and second cervical implants, the anterior and posterior sides [by 116, 414 and 114, 402, Fig.13] have superior and inferior curved edges that adjoin said outer perimeter surface to the upper and lower surfaces, respectively, and are configured to reduce frictional interference with adjacent body portions [Figs. 13 – 14, the connecting edges between the outer perimeter and the upper/lower surfaces 408 and 410 being curved]; (claim 5) wherein, in each of the first and second cervical implants, the upper and lower surfaces [408 and 410] of the cervical implant further include ridges for engaging the cervical vertebral bodies [similar to engaging features 120, projecting from the upper and lower surfaces of the implant, Figs.3 and 14, para.49]; (claim 6) wherein the fastening devices comprise screws [106, Fig.3]; (claim 7) wherein, in each of the first and second cervical implants, at least one of the upper and lower surfaces is a domed surface [paras.28 and 56, interface with the load bearing endplates of the upper and lower vertebrae, and wherein the preparation of endplate of vertebra 14 may result in a surface contour, i.e. pocket that match bone engaging features 120 on surfaces of the implant]; (claim 8) 
Claims 10 and 18, Waugh discloses a method of stabilizing a spine at two adjacent levels in its cervical region[abstract, para.26, Figs. 1 – 2 and 12-14 and Figure 12 to Waugh, above], the method comprising: 
providing a first cervical implant [100 or 400, Figs.3 – 4, 7 and 12-14, para.26, one of the devices to be applied to a region of the vertebral column] comprising a single piece cage portion [wherein 100 or 400 defines a single piece cage portion], said single piece cage portion comprising an upper surface [i.e. 408] having a contact area configured for engaging a superior cervical vertebral body [defined by a surface contact portion of 408], a lower surface [i.e. 410] having a contact area configured for engaging an inferior cervical vertebral body [defined by a surface contact portion of 410], and 
an outer perimeter surface extending in between said upper and lower surfaces [defined by the surfaces, i.e. 112a-b, 412a-b, 114, 402 and 116, 414, extending between the upper and lower surfaces surrounding the implant], said outer perimeter surface including an anterior side [by 116, 414, Figs.4 and 13] and an opposing posterior side [by 114, 402, Figs.4 and 13], 
the single piece cage portion further comprising one upwardly projecting aperture [middle aperture 420] centrally located on and extending through said anterior side and said upper surface and projects upwardly towards the superior cervical vertebral body [extending in a first direction, with the understanding that the middle aperture can be considered as upwardly projected when looked at from right – left direction, or downwardly projected when looked at from left – right direction] and two downwardly projecting apertures [far apertures 420] that extend through said anterior side and said lower surface and projects downwardly towards the inferior cervical vertebral body [extending in a second opposite direction to the first direction, with the understanding that the far apertures can be considered as downwardly projected when 
each of said apertures having proximal and distal openings [defined by openings through the anterior side and the upper /lower surfaces or the superior/inferior portions] and a channel extending therebetween [defined by the aperture portion extending between the openings of the aperture], each of said apertures further comprising a longitudinal axis [defined by an imaginary axis along which each of the apertures extends therealong] converging to a midline of the cervical implant [Figure 12, above]; 
inserting the first cervical implant between the superior and the inferior cervical vertebral bodies at a first level of the cervical region [Fig.2]; 
passing fastening devices through the two downwardly projecting apertures of the first cervical implant [para.50]; 
passing a fastening device through the one upwardly projecting aperture of the first cervical implant [para.50]; 
securing the first cervical implant to the superior and the inferior cervical vertebral bodies of the first level by further passing the fastening devices into the cervical vertebral bodies to attach the cervical implant to the cervical vertebral bodies [paras.49-50]; 
providing a second cervical implant [100 or 400, Figs.3 – 4, 7 and 12-14, para.26, another one of the devices to be applied to another region of the vertebral column] comprising a single piece cage portion [wherein 100 or 400 defines a single piece cage portion], said single piece cage portion comprising an upper surface [i.e. 408] having a contact area configured for engaging a superior cervical vertebral body [defined by a surface contact portion of 408], a lower 
an outer perimeter surface extending in between said upper and lower surfaces [defined by the surfaces, i.e. 112a-b, 412a-b, 114, 402 and 116, 414, extending between the upper and lower surfaces surrounding the implant], said outer perimeter surface including an anterior side [by 116, 414, Figs.4 and 13] and an opposing posterior side [by 114, 402, Figs.4 and 13], 
the single piece cage portion further comprising one upwardly projecting aperture [middle aperture 420 extending in a first direction, with the understanding that the middle aperture can be considered as upwardly projected when looked at from right – left direction, or downwardly projected when looked at from left – right direction] centrally located on and extending through said anterior side [414] and said upper surface [i.e. 408] and two downwardly projecting apertures [far apertures 420] that extend through said anterior side [414] and said lower surface [i.e. 410] for receiving fastening devices [para.50], 
each of said apertures having proximal and distal openings [defined by openings through the anterior side and the upper /lower surfaces or the superior/inferior portions and/or interior portion by 118] and a channel extending therebetween [defined by the aperture portion extending between the openings of the aperture], each of said apertures further comprising a longitudinal axis [defined by an imaginary axis along which each of the apertures extends therealong] converging to a midline of the cervical implant [Figure 12, above]; 
inserting the second cervical implant between the superior and the inferior cervical vertebral bodies at a second level adjacent the first level of the cervical region [Fig.2, para.26 another region]; 

passing a fastening device through the one upwardly projecting aperture of the second cervical implant [para.50]; 
securing the second cervical implant to the superior and the inferior cervical vertebral bodies of the second level by further passing the fastening devices into the cervical vertebral bodies to attach the cervical implant to the cervical vertebral bodies [paras.49-50]. 
Waugh discloses a configuration for the implant to have a middle aperture [420] projecting in a first direction for allowing passage of a fastening device therethrough for engaging an inferior cervical vertebral body, and two far corner apertures [420] projecting in a second opposite direction for allowing passage of fastening devices therethrough for engaging a superior cervical vertebral body; Waugh further discloses that the apertures can have other configurations [paras.52 & 64], and that the implants of the invention to be applied to all regions of the vertebral column [para.50].
Waugh does not explicitly disclose wherein the middle aperture projects through the implant for allowing the fastening device to extend therethrough and engage a superior vertebral body, and the two far apertures project through the implant for allowing the fastening devices to extend therethrough and engage an inferior vertebral body, and the first and second cervical implants to be inserted between vertebral bodies at adjacent levels and the fastening devices of the first and second cervical implants do not interfere with one another after being secured to the cervical vertebral bodies.  
Messerli teaches an analogous method for repairing a spine [abstract] comprising an implant [40, Figs.3-4] comprising a middle aperture [middle 46] projecting upwardly to allow 
It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the cervical implant of Waugh, having a reversed configuration of apertures in view of the cervical implant of Messerli, such that the middle aperture to project upwardly to guide a fastening device therethrough and into the superior vertebral body and the far apertures to project downward to guide fastening devices therethrough and into the inferior vertebral body and to insert and secure two implants between vertebral bodies at adjacent levels. One would have been motivated to do so in order to provide the implant of Waugh with alternative apertures pattern that facilitates securing the implant to adjacent vertebral bodies, and allow for implantation of intervertebral implants between and fusion of adjacent vertebral bodies at adjacent levels of the vertebral column without the need for additional supplemental fixation means and without the screws interfering with one another, and allow for a reduced surgery time with minimal surgical trauma, and allow for sufficient multi-level spinal stabilization [Messerli, paras.3-4]; and since it has been held that a mere reversal of the essential working parts of an implant involves only routine skill in the art.  In re Einstein, 8 USPQ 167; and since applicant has not disclosed that such upward or downward configuration of the apertures solve any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing a cervical implant with a preferred apertures pattern 
Claims 11 – 12, the combination of Waugh and Messerli discloses the limitations of claim 10, as above, and further, Waugh discloses wherein each of said apertures further comprising a longitudinal axis [defined by an imaginary axis along which each of the apertures extends therealong] converging to a midline of the cervical implant [Figure 12, above] at a point outside of the posterior side of said outer perimeter surface [wherein each of the far apertures 420 extends through exterior and interior corners of the implant, while the middle aperture extends along the midline, para.30], and wherein the proximal openings of said apertures lie within angled planes relative to said outer perimeter surface [Figs.13 – 14, by surface 414].
The combination of Waugh and Messerli does not explicitly disclose wherein the longitudinal axes of the two downwardly projecting apertures of each of the first and second cervical implants are angled between about 5 degrees and about 10 degrees, or about 6 degrees and about 8 degrees from the midline to converge at a point outside of the posterior side of said outer perimeter surface.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to construct the far apertures [420] of the implants of the combination of Waugh and Messerli to have angles from the midline ranging from about 5 – 10 or 6 – 8 degrees, in order to provide the implants with apertures having a pattern that facilitates the passage of fastening devices therethrough and along their axes for securing the implant in place between adjacent superior and inferior vertebral bodies [Waugh, abstract, para.2], while providing the implants of the combination of Waugh and Messerli with a configuration that allows fastening devices 
Claims 13 – 17, the combination of Waugh and Messerli discloses the limitations of claim 10, as above, and further, Waugh discloses (claim 13) wherein, in each of the first and second cervical implants, the anterior and posterior sides [by 116, 414 and 114, 402, Fig.13] have superior and inferior curved edges that adjoin said outer perimeter surface to the upper and lower surfaces, respectively, and are configured to reduce frictional interference with adjacent body portions [Figs. 13 – 14, the connecting edges between the outer perimeter and the upper/lower surfaces 408 and 410 being curved]; (claim 14) wherein, in each of the first and second cervical implants, the upper and lower surfaces [408 and 410] of the single piece cage portion further include ridges for engaging the cervical vertebral bodies [similar to engaging features 120, projecting from the upper and lower surfaces of the implant, Figs.3 and 14, para.49]; (claim 15) wherein the fastening devices comprise screws [106, Fig.3]; (claim 16) wherein, in each of the first and second cervical implants, at least one of the upper and lower surfaces is a domed surface [paras.28 and 56, interface with the load bearing endplates of the upper and lower vertebrae, and wherein the preparation of endplate of vertebra 14 may result in a surface contour, i.e. pocket that match bone engaging features 120 on surfaces of the implant]; (claim 17) wherein the single piece cage portion of each of the first and second 
Claim 19, Waugh discloses a method of stabilizing a spine at two adjacent levels in its cervical region [abstract, para.26, Figs. 1 – 2 and 12-14 and Figure 12 to Waugh, above], the method comprising: 
inserting a first cervical implant [100 or 400, Figs.3 – 4, 7 and 12-14] between a superior and an inferior cervical vertebral bodies [Fig.2] at a first level of the cervical region [para.26, one of the devices to be applied to a region of the vertebral column] such that an upper surface of the first cervical implant contacts the superior cervical vertebral body and a lower surface of the first cervical implant contacts the inferior cervical vertebral body [upper surface 108 or 408, and lower surface 110 or 410, para.28], 
wherein the first cervical implant comprises an outer perimeter surface extending in between said upper and lower surfaces [defined by the surfaces, i.e. 112a-b, 412a-b, 114, 402 and 116, 414, extending between the upper and lower surfaces surrounding the implant], said outer perimeter surface including an anterior side and an opposing posterior side [by 116, 414, Figs.4 and 13] and an opposing posterior side [by 114, 402, Figs.4 and 13]; 
passing a fastening device [106] through the one upwardly projecting aperture [middle aperture 420] of the first cervical implant along its longitudinal axis [para.50], wherein the one upwardly projecting aperture extends through said anterior side and said upper surface and projects upwardly towards the superior cervical vertebral body [extending in a first direction, with the understanding that the middle aperture can be considered as upwardly projected when looked at from right – left direction, or downwardly projected when looked at from left – right 
securing the first cervical implant to the superior and the inferior cervical vertebral bodies of the first level by further passing the fastening devices into the cervical vertebral bodies to attach the cervical implant to the cervical vertebral bodies [paras.49-50]; 
inserting a second cervical implant [100 or 400, Figs.3 – 4, 7 and 12-14] between a superior and an inferior cervical vertebral bodies [Fig.2] at a second level of the cervical region adjacent the first level [para.26, another one of the devices to be applied to another region of the vertebral column] such that an upper surface of the second cervical implant contacts the superior cervical vertebral body and a lower surface of the second cervical implant contacts the inferior cervical vertebral body [upper surface 108 or 408, and lower surface 110 or 410, para.28], 
wherein the second cervical implant comprises an outer perimeter surface extending in between said upper and lower surfaces [defined by the surfaces, i.e. 112a-b, 412a-b, 114, 402 and 116, 414, extending between the upper and lower surfaces surrounding the implant], said outer perimeter surface including an anterior side and an opposing posterior side [by 116, 414, Figs.4 and 13] and an opposing posterior side [by 114, 402, Figs.4 and 13]; 
passing a fastening device [106] through the one upwardly projecting aperture [middle aperture 420] of the second cervical implant along its longitudinal axis [para.50], wherein the 
passing fastening devices [106] through two downwardly projecting apertures [far apertures 420] of the second cervical implant [para.50], wherein two downwardly projecting apertures extend through said anterior side and said lower surface and project downwardly towards the inferior cervical vertebral body [extending in a second opposite direction to the first direction, with the understanding that the far apertures can be considered as downwardly projected when looked at from right – left direction, or upwardly projected when looked at from left – right direction]; and 
securing the second cervical implant to the superior and the inferior cervical vertebral bodies of the second level by further passing the fastening devices into the cervical vertebral bodies to attach the cervical implant to the cervical vertebral bodies [paras.49-50]. 
Waugh discloses a configuration for the implant to have a middle aperture [420] projecting in a first direction for allowing passage of a fastening device therethrough for engaging an inferior cervical vertebral body, and two far corner apertures [420] projecting in a second opposite direction for allowing passage of fastening devices therethrough for engaging a superior cervical vertebral body; Waugh further discloses that the apertures can have other configurations [paras.52 & 64], and that the implants of the invention to be applied to all regions of the vertebral column [para.50].
Waugh does not explicitly disclose wherein the middle aperture projects through the implant for allowing the fastening device to extend therethrough and engage a superior vertebral body, and the two far apertures project through the implant for allowing the fastening devices to extend therethrough and engage an inferior vertebral body, and the first and second cervical implants to be inserted between vertebral bodies at adjacent levels and the fastening devices of the first and second cervical implants do not interfere with one another after being secured to the cervical vertebral bodies.  
Messerli teaches an analogous method for repairing a spine [abstract] comprising an implant [40, Figs.3-4] comprising a middle aperture [middle 46] projecting upwardly to allow passage of a fastening device [48] therethrough to engage a superior cervical vertebral body, and far apertures projecting downwardly [far 46] to allow passage of fastening devices [48] therethrough to engage an inferior cervical vertebral body [para.50], in such a way, when first and second cervical implants to be inserted between vertebral bodies at adjacent levels and the fastening devices of the first and second cervical implants do not interfere with one another after being secured to the cervical vertebral bodies [Figs. 3 – 4].
It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the cervical implant of Waugh, having a reversed configuration of apertures in view of the cervical implant of Messerli, such that the middle aperture to project upwardly to guide a fastening device therethrough and into the superior vertebral body and the far apertures to project downward to guide fastening devices therethrough and into the inferior vertebral body and to insert and secure two implants between vertebral bodies at adjacent levels. One would have been motivated to do so in order to provide the implant of Waugh with alternative apertures pattern that facilitates securing the implant to adjacent vertebral bodies, and allow for implantation of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775